Citation Nr: 0415667	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  95-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
December 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The most recent thorough VA examination of the veteran's 
service-connected left knee was conducted in December 2001.  
However, at his December 2003 hearing, the veteran testified 
that his knee was much worse, he wore a knee brace and that 
he had been diagnosed with arthritis of the left knee.  
Additionally, the veteran reported that he received 
continuous treatment for his left knee at the VA medical 
facility in East Orange, New Jersey, to include a magnetic 
resonance imaging (MRI) study in late 2003.  He reported a 
recent evaluation in September 2003.  There are no VA medical 
records of record after the December 2001 VA examination.

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  VBA AMC should obtain the veteran's 
VA medical and clinical records to 
include the MRI and X-rays from the VA 
medical facility in East Orange, New 
Jersey from November 2001 to present.  

3.  After completion of # 1-2 above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected left knee disability(ies).  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5257, 5260, 5261, 5262 
(2003) should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note (1) 
whether the veteran does or does not have 
recurrent subluxation or lateral 
instability of the left knee, (2) The 
extent of arthritis of the left knee 
shown by X-ray and (3) the active and 
passive range of motion of the left knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left knee disability.  It is requested 
that the examiner address the following 
questions:

(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2003) 
regarding the left knee disorder.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




